79 So.3d 157 (2012)
J.C., A Child, Petitioner,
v.
STATE of Florida, Respondent.
Nos. 5D11-3970, 5D11-3971.
District Court of Appeal of Florida, Fifth District.
February 3, 2012.
Robert Wesley, Public Defender, Orlando, and Eileen Forrester, Chief Assistant Public Defender, Orlando, and Ronnie Syme, Assistant Public Defender, Orlando, for Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal in case numbers 2010-CJ-1595-A-O and 2011-CJ-2320-A-O in the Circuit *158 Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
ORFINGER, C.J., PALMER and TORPY, JJ., concur.